DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1, 4-7 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Peebles et al. (US 2003/0204781 A1).
Regarding claims 1 and 10, Peebles et al. disclose a system for hardware replacement, the system comprising: 
a first performance monitor agent (par. 0038: "diagnostic system 400") operative to: collect data from an instrumented operating system on a first computing device (par. 0039: "The primary function of collector module 402 is to collect data from monitored server processes. ", par. 0041-0042: Analyzer module 
a selection engine that is operative to: 
receive the collected data and enterprise data (par. 0039: "For example, information from the Notes.IN I file on servers 302-310 may be transmitted directly to the analyzer module 404.". It is noted the term "enterprise data" in the claim is vague, it does not seem to imply any limitation of scope);
determine, based at least on the collected data, a usability score (par. 0038: "The analyzer module 404 applies the collected source data to ...  generate component indexes and a composite index"), wherein determining the usability score comprises performing a weighted calculation on the collected data (par. 0272: "The sum of the 10 weighted ratings is the Composite Index"); 
determine, based at least on the usability score and the enterprise data, a score improvement selection; and report the score improvement selection. (par. 0301: "System 400 provides recommendations to administrators depending on the determined health ", par. 0390: “If the system administrator generates a health 
Regarding claims 4 and 13, Peebles et al. disclose wherein the hardware performance data includes at least one data item selected from the list consisting of: a processor utilization exceeding a threshold (par. 0053-0070, in particular par. 0069) and a memory utilization exceeding a threshold (par. 0133-0151 ).
Regarding claims 5 and 14, Peebles et al. disclose the collected data further comprises at least one data item selected from the list consisting of: 
login time, battery warning history, storage input/output performance (par. 0106-0204), and network I/0 performance (par. 0205-0223). 
Regarding claims 6 and 15, Peebles et al. disclose wherein the score improvement selection comprises at least one remediation operation selected from the list consisting of: an identification of a new hardware configuration to replace the first computing device, updating software (par. 0351 - 0375), and changing a boot or startup process.
Regarding claims 7 and 16, Peebles et al. disclose wherein the selection engine is further operative to: use a machine learning component to determine .
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 2 and 11 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Peebles et al. (US 2003/0204781 A1) in view of Polar Seminario (US 2017/0220404 A1).
Regarding claims 2 and 11, Peebles et al. fail to disclose the boot performance data includes core boot time, wherein the application performance data includes application startup time, wherein the application startup time is not measured for at least one background process.

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate the boot performance data includes core boot time, wherein the application performance data includes application startup time, wherein the application startup time is not measured for at least one background process of Polar Seminario with the system of Peebles et .
Claims 8-9  and 17-18 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Peebles et al. (US 2003/0204781 A1) in view of Gounares et al. (US 2013/0085882 A1).
Regarding claim 8 and 17, Peebles et al. fail to disclose receive, from the first performance monitor agent, anonymized collected data for the first computing device; receive, from a plurality of other performance monitor agents, anonymized collected data for a plurality of other computing devices; and generate, from the received anonymized collected data, aggregate performance metrics.
Gounares et al. teach receive, from the first performance monitor agent, anonymized collected data for the first computing device (para. 0021, 0090:” the collected data may be anonymized”; receive, from a plurality of other performance monitor agents (par. 0032:” One or more of the client devices 104 may be monitored using a monitoring agent 112 to collect performance data as part of the monitored parameters 106.”, anonymized collected data for a plurality of other computing devices  (para. 0021, 0090:” the collected data may be anonymized”; and generate, from the received anonymized collected data, 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate receive, from the first performance monitor agent, anonymized collected data for the first computing device; receive, from a plurality of other performance monitor agents, anonymized collected data for a plurality of other computing devices; and generate, from the received anonymized collected data, aggregate performance metrics of Gounares et al. with the system of Peebles et al. for the purposes of providing  a low cost or no-cost monitoring system.
Regarding claims 9 and 18, Peebles et al. disclose detect anomalous behavior of the first computing device.(par. 0349:” task is running, but reporting failure conditions”, par.350:” task is running, but reporting fatal conditions”).
Allowable Subject Matter
Claims 19-20 are allowed.
Claims 3 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claims 3, 12, and  19, none of the prior art of record teaches or suggests wherein the application startup time is measured by: detecting that a new application window has opened; and based at least on detecting that a new application window has opened, determining a start time of a process that spawned the new application window. It is these limitations as they are claimed in the combination with other limitations of claim, which have not been found, taught or suggested in the prior art of record, that make these claims allowable over the prior art.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN H LE whose telephone number is (571)272-2275.  The examiner can normally be reached on Monday-Friday from 7:00am – 3:30pm Eastern Time.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN H LE/Primary Examiner, Art Unit 2862